DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-11, 15-18, 20-25, 29-32, 34-39 and 43-35 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKE; Mats et al. US PGPUB 20200007274A1, in view of Bertrand; Pierre et al. US-PGPUB 20100272006 A1, further in view of LIM; Kwang Jae et al., US PGPUB 20170071010 A1.
Regarding claim 1. Folke teaches A method of wireless communication, comprising: 
appending an extension header to a medium access control (MAC) sub-header, (¶0078, a field can be used to extend the LCID-field by being prepended or appended to the LCID-field)
wherein the extension header includes information related to an extension of a logical channel range; (¶0079, If the network determines that an extended header format is needed, for example 
indicating the appending of the extension header by an indicator in the MAC sub-header; (¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.) 
and 
transmitting the MAC sub-header (Fig. 7, step 240). 
Folke doesn’t teach
wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header
appending an extension header during a backhauling session in an integrated access and backhaul network (IAB),
wherein an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; 
However, Bertrand teaches 
appending an extension header during a backhauling session (¶0038-40, As noted in FIGS. 7 and 8 the multiplexers 752, 754 and 852 employ an extended range LCID. ) in an integrated access and backhaul network (IAB), (Fig. 9, see ¶0047)
wherein an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; (¶0036, The issue mentioned above regarding multiplexing/de-multiplexing RLC SDUs of different Radio Bearers aggregated in a single backhaul RLC and MAC PDU needs to be solved. Upgrading the current RLC functionality so that RLC header supports tagging of the LCID of the different RLC SDUs carried in the RLC PDU solves the problem.) 
in order to improve the capacity of wireless communication network using relay nodes (¶0005)

Lastly, Lim teaches 
wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header  (Fig. 2, see ¶0058, LCID is set to a specific sequence of 101101 to inform that the SPS BSR is transmitted through the corresponding PDU.)  in order to improve network efficiency and reduce delay by indicating extra-standard extension information (in this case SPS configuration including the actual LCID in the extension). 
Folke and Lim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the alternative way of indicating extension information in Lim in order to improve network efficiency because (1) in Lim’s case, the actual LCID value is in the extension information (SPS BSR information) indicated by the dedicated LCID value in the MAC sub-header (2) in Folk’s case, the binary indicator bit is replaced by the dedicated LCID value in Lim to indicate xLCID.

Regarding claim 2. Folke and Bertrand and Lim teaches The method of claim 1, and Folke teaches 
wherein the indicator comprises at least one of a reserved bit (¶0055. to extending the LCID field through the use of reserved bits in the MAC sub-header.)


wherein appending the extension header includes appending a value of an extended logical channel identifier (xLCID) when the indicator comprises the dedicated LCID value.  (¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.)

Regarding claim 4. Folke and Bertrand and Lim teaches The method of claim 2, and Folke teaches 
wherein appending the extension header includes appending an LCID suffix when the indicator comprises the reserved bit, (¶0055. to extending the LCID field through the use of reserved bits in the MAC sub-header.)
wherein an LCID value combined with the LCID suffix define an extended logical channel identifier (xLCID). (¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.)

Regarding claim 6. Folke and Bertrand and Lim teaches The method of claim 1, and Folke teaches 
wherein the extension header includes a plurality of control bits, a plurality of reserved bits, a length field, a type field, or a value field. (¶¶0006 -0011) 

Regarding claim 7. Folke and Bertrand and Lim teaches The method of claim 1, and Folke teaches 


Regarding claim 8. Folke and Bertrand and Lim teaches The method of claim 1, and Folke teaches 
further comprising: sending a Layer-3 (L3) capabilities message including an indication for supporting an extended range of the extended logical channel ID.  (¶0079, the header format which is applicable can be determined based on signaling from the network. This can be signaled using RRC signaling,)

Regarding claim 9. Folke and Bertrand and Lim teaches The method of claim 8, and Folke teaches 
wherein the L3 capabilities message is based at least on one of a Radio Resource Control protocol or a F1 Application protocol.  (¶0079)

Regarding claim 10. Folke and Bertrand and Lim teaches The method of claim 1, and Folke teaches 
further comprising: sending a Layer-3 (L3) configurations message including an indication for supporting an extended range of the extended logical channel ID. (¶0079) 


wherein the L3 configurations message is based at least on one of a Radio Resource Control protocol or a F1 Application protocol. (¶0079)

Regarding claim 15. Folke and Bertrand and Lim teaches A base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to: perform the method recited in claim 1.  It is rejected for the same reasons as claim 1.

Claims 16-18 and 20-25 recites a base station performing the method in claims 2-4 and 6-11.  They are rejected for the same reasons.

Regarding Claims 29-32, 34-39, Folke and Bertrand and Lim teaches The non-transitory computer readable medium. (Folke, Fig. 10, 630) comprising instructions that, when executed by the one or more processors (Ibid. 620) at the base station, cause the one or more processors to perform the methods in claims 1-4 and 6-11.  They are rejected for the same reasons. 

Regarding claim 43. Folke teaches A method of wireless communication, comprising: 
receiving, at a user equipment, a medium access control (MAC) sub-header; (Fig. 8, step 320) 
identifying an indicator in the MAC sub-header that indicates presence of an extension header having information related to an extension of a logical channel range; (Fig. 8, 330,  see ¶0057, an indicator or a flag is provided in a header which indicates the presence/absence of an octet which follows the octet carrying the indication and the octet includes at least a part of an LCID-field.)

configuring an extended logical channel based on the extended logical channel identifier. (¶0150, the UE 110 and/or network node 120 may comprise a series of modules configured to implement the functionalities of the receiving node described herein. Referring to FIG. 12, in some embodiments, the receiving node 740 can comprise a configuring module 750 operative to configure the transmitting node with an extended header format)
Folke doesn’t teach
wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header
receiving an extension header associated with a backhauling session in an integrated access and backhaul network (IAB),
an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; 
However, Bertrand teaches 
receiving an extension header associated with a backhauling session (¶0038-40, As noted in FIGS. 7 and 8 the multiplexers 752, 754 and 852 employ an extended range LCID. ) in an integrated access and backhaul network (IAB), (Fig. 9, see ¶0047)
an extension of a logical channel range to support a plurality of user equipments (UEs) associated with the IAB; (¶0036, The issue mentioned above regarding multiplexing/de-multiplexing RLC SDUs of different Radio Bearers aggregated in a single backhaul RLC and MAC PDU needs to be solved. 
in order to improve the capacity of wireless communication network using relay nodes (¶0005)
Folke and Bertrand are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of LCID in backhaul session in order to improve the capacity of wireless network.  
Lastly, Lim teaches 
wherein the indicator comprises a dedicated logical channel identifier (LCID) value of an LCID field of the MAC sub-header  (Fig. 2, see ¶0058, LCID is set to a specific sequence of 101101 to inform that the SPS BSR is transmitted through the corresponding PDU.)  in order to improve network efficiency and reduce delay by indicating extra-standard extension information (in this case SPS configuration including the actual LCID in the extension). 
Folke and Lim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the alternative way of indicating extension information in Lim in order to improve network efficiency because (1) in Lim’s case, the actual LCID value is in the extension information (SPS BSR information) indicated by the dedicated LCID value in the MAC sub-header (2) in Folk’s case, the binary indicator bit is replaced by the dedicated LCID value in Lim to indicate xLCID.

Regarding claim 44. Folke and Bertrand and Lim teaches A user equipment, comprising: a memory; (Folke Fig. 9, 530) a transceiver (Ibid. 510); one or more processors operatively coupled to the 

Regarding claim 45 Folke and Bertrand and Lim teaches A computer-readable medium having instructions stored therein(Folke Fig. 9, 530) that, when executed by one or more processors, (Ibid. 520) cause the one or more processors to perform the method recited in claim 43.  It is rejected for the same reasons above.

Claims 5, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand and Lim as applied to claim 1 above, and further in view of Lee; Eun Jong et al. US PGPUB 20120113877 A1.

Regarding claim 5. Folke and Bertrand and Lim teaches The method of claim 1, but it does not teach wherein appending the extension header further includes a routing ID, an adaptation layer ID, a routing ID, a tunnel ID, or a flow ID. 
However, Lee teaches 
wherein appending the extension header further includes a routing ID, an adaptation layer ID, a routing ID, a tunnel ID, or a flow ID. (¶0027, the MAC header includes a first flow identifier (ID) field)  in order to provide a more efficient signaling header (¶0023).
Folke and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify  the method in Folke with the technique of including flow ID in MAC header in Lee in order to provide a more efficient signaling header.  

Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 5.  It is rejected for the same reason.

Regarding claim 33, Folke and Bertrand and Lim teaches The non-transitory computer readable medium. comprising instructions that, (Folke, Fig. 10, 630)when executed by the one or more processors at the base station, (Ibid.  620) cause the one or more processors to perform the methods in claim 5.  They are rejected for the same reasons. 

Claims 12, 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand and Lim as applied to claim 1 above, and further in view of Earnshaw; Mark et al. US PGPUB 20110170495 A1.
Regarding claim 12. Folke and Bertrand and Lim teaches The method of claim 1, further comprising: wherein one of the first identifier of the first extended range  (Folke 3a, see  [0060] “When an additional octet added, as in the example header 140 of FIG. 3a, the additional LCID-field bits are adjacent to the original LCD-field bits.”)
or the second identifier of the second extended range corresponds to an extended logical channel ID (xLCID) identified by the extension header (Folke, Fig. 3c, see [0061] “the extension can be alternatively added in other places of the header. For example, as shown in the example header 144 of FIG. 3c, an additional octet is added at the end (e.g. Oct 4) of the header and this extra octet contains the additional bits for the second LCD-field.”).
However, it does not teach

 However, Earnshaw teaches
scheduling first data for a first logical channel with a first identifier of a first extended range with a first priority; scheduling second data for a second logical channel with a second identifier of a second extended range with a second priority; (¶0030, receiving multiple uplink grants; sorting the multiple uplink grants from a highest priority grant to a lowest priority grant; and applying a logical channel prioritization scheme sequentially for the grants using logical channel priorities to allocate logical channel traffic to the medium access control protocol data unit.) 
in order to improve logical channel prioritization to better suited for carrier aggregation.  
Folke and Earnshaw are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of logical channel prioritization in order to improve logical channel prioritization to better suited for carrier aggregation.  

Regarding claim 26, Folke and Bertrand and Lim teaches The base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 12.  It is rejected for the same reason.

Regarding claim Claim 40, Folke and Bertrand and Lim teaches Claim 40 recites The non-transitory computer readable medium. (Folke, Fig. 10, 630) comprising instructions that, when executed . 

Claims 13, 14, 27, 28, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Folke and Bertrand and Lim as applied to claim 1 above, and further in view of  AGIWAL; Anil et al. US PGPUB 20170245292 A1.
Regarding claim 13. Folke and Bertrand and Lim teaches The method of claim 1, but it does not teach further comprising: receiving data from a first extended logical channel with a first identifier of an extended range with a first priority; routing the data to a second extended logical channel with a second identifier of the extended range with a second priority based on a mapping between the first identifier and the second identifier. 
However, Agiwal teaches 
receiving data from a first extended logical channel with a first identifier of an extended range (Fig. 3A, 323, LCG ID being a extended logical channel with an identifier of an extended range) with a first priority; (Id. mapped to priority p0, p1… see ¶0050-0054 )
routing the data (Fig. 3A, step 303) to a second extended logical channel with a second identifier of the extended range with a second priority based on a mapping between the first identifier and the second identifier. (Fig. 3A, see ¶0066, “In operation 303, the UE determines an LCG ID corresponding to the priority using the mapping table received from the eNB. Thereafter, the operations of 305, 307, 309, 311, and 313, in which the UE sends a BSR containing the LCG ID to the eNB and receives a grant from the eNB, are the same as the operations of 203, 205, 207, 209, and 211 of FIG. 2 except for using the mapping table provided to the UE through the SIB.”)
in order to efficiently process priority for transmission in a D2D communication system. (¶0010)


Regarding claim 14. Folke, Bertrand and Lim and Agiwal teaches The method of claim 13, and Agiwal teches
further comprising: sending or receiving a Layer-3 (L3) configurations message including the mapping between the first extended logical channel on a first link and the second extended logical channel on a second link.  (¶0100 The mapping between LCID and LCG ID may be signaled or fastened through broadcast signaling (e.g., SIB) or dedicated signaling (e.g., RRC connection reconfiguration message) by the eNB or network.)
in order to efficiently process priority for transmission in a D2D communication system. (¶0010)
Folke and Agiwal are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of logical channel group priority mapping in Agiwal in order to efficiently process priority for transmission in a D2D communication system.

Regarding claim 27 and 28, Folke and Bertrand and Lim teaches The base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); and one or more processors (Ibid.  620) operatively coupled to the memory and the transceiver and configured to perform the method in claim 13 and 14.  It is rejected for the same reason.

Regarding claim Claims 41 and 42, Folke and Bertrand and Lim teaches The non-transitory computer readable medium. comprising instructions that, (Folke, Fig. 10, 630) when executed by the one or more processors at the base station, (Ibid.  620)  cause the one or more processors to perform the methods in claim 13 and 14.  They are rejected for the same reasons. 

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Folke, and in view of XU; Haibo et al.	US PGPUB 20190239284 A1
Regarding claim 46. Folke teaches A method of wireless communication, comprising: receiving, at base station, a medium access control (MAC) sub-header; (Fig. 8, 320) determining a presence of an extension header based on a value of an indicator in the MAC sub-header; (Fig. 8, 330) retrieving an extended logical channel identifier (xLCID) from the extension header; (Fig. 8, 340, see ¶0128) 
Folke does not teach 
extracting a MAC service data unit (SDU) from the MAC sub-header;
forwarding the MAC SDU to a logical channel based on the xLCID.
However, Xu teaches
extracting a MAC service data unit (SDU) from the MAC sub-header; (Fig. 4a-4d) and 
forwarding the MAC SDU to a logical channel based on the xLCID (Fig. 3a, 206, send the data to base station … where the LCID of the first radio bearer correspond to the data are sent…). 
In order to support large number of UEs in a relay by forwarding using extending LCID fields (¶0004).
Folke and Xu are are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Folke with the technique of MAC SDU forwarding using 

Regarding claim 47. Folke and Xu teaches A base station, comprising: a memory (Folke, Fig. 10, 630); a transceiver (Ibid. 610); one or more processors (Ibid. 620) operatively coupled to the memory and the transceiver and configured to perform the method recited in claim 46.  It is rejected for the same reason. 

Regarding claim 48. Folke and Xu teaches A computer-readable medium having instructions stored therein  (Folke, Fig. 10, 630)that, when executed by one or more processors (Ibid. 620), cause the one or more processors to: perform the method recited in claim 46, it is rejected for the same reason. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468